EXHIBIT 10.7

Guaranty

In order to induce American National Insurance Company, a Texas insurance
company (“Master Lessor’s Lender”) to make that certain $10,000,000 loan (the
“Loan”) to TNP SRT Constitution Trail, LLC, a Delaware limited liability company
(“Master Lessor”), Master Lessor’s Lender has required that Thompson National
Properties, LLC, a Delaware limited liability (“Guarantor”) execute this
Guaranty of that certain Master Lease Agreement between Master Lessor and TNP
SRT Osceola Village Master Lessee, LLC, a Delaware limited liability company
(“Master Lessee”) for certain premises containing the Premises, as defined
below, located in that certain shopping center containing approximately 62.31
acres (the “Center”), located in Normal, Illinois, of which the Premises are a
part.

The Premises are the same as the “Demised Premises” as defined in the StarTex
Lease and consist of approximately 7.78 acres of land. In general, this includes
a 1-story building containing approximately 44,064 square feet of ground floor
area constructed thereunder (shown as approximately 43,325 square feet located
on Lot 20 which is a part of Tract 4 on that certain ALTA/ASCM Land Title Survey
of the Mortgaged Property, as defined in the Mortgage, dated on or about
December 8, 2011 prepared by American Surveying and Mapping, Inc.

The term “Starplex Lease” means that certain Lease dated on or about June 20,
2007, as amended by that certain Commencement Agreement and Amendment to Lease
dated as of March 1, 2009 and that certain Landlord’s Exercise of Rights Under
The Commencement Agreement and Second Amendment To Lease made as of “March     ,
2010” between Starplex Operating, LP (now known as Starplex Operating, L.L.C.),
as tenant, and Constitution Trail, LLC, Maker’s predecessor-in-interest, as
landlord, concerning a portion of the Mortgaged Property.

Accordingly, Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Master Lessor’s Lender, and its successors and assigns, the prompt
and full payment and performance by Master Lessee of each and every item,
covenant, condition, provision and obligation to be paid, kept, observed or
performed by Master Lessee under the Lease (collectively the “Obligations”). The
liability of Guarantor is coextensive with that of Master Lessee and also joint
and several, and legal action may be brought against Guarantor and carried to
final judgment either with or without making Master Lessee or any assignee or
successor thereof as a party thereto. Without limiting the generality of the
foregoing, This Guaranty shall be enforceable against Guarantor without the
necessity of (i) any suit instigated by Master Lessor against Master Lessee or
any other guarantor, (ii) the exhaustion of Master Lessor’s remedies with
respect to Master Lessee under the Lease or any other guarantor, or (iii) the
enforcement of Master Lessor’s rights with respect to any security which has
ever been given to secure the payment and performance of the Obligations. This
Guaranty shall also be enforceable without the necessity of any notice of Master
Lessee’s nonpayment or nonperformance except to the extent required by the
Lease, notice of acceptance of this Guaranty or any other notice or demand to
which Guarantor might otherwise be entitled, all of which Guarantor hereby
expressly waives.

 

1



--------------------------------------------------------------------------------

This Guaranty shall be binding upon the undersigned, and all successors,
assigns, personal or legal representatives and heirs, and shall inure to the
benefit of Master Lessor’s Lender and Master Lessor’s Lender’s successors and
assigns. The undersigned hereby consents and agrees that this Guaranty may be
assigned by Master Lessor, without recourse, in connection with any sale or
assignment by Master Lessor of part or all of its interest in the Center in
which the Premises under the Lease are contained.

The obligations of Guarantor shall be irrevocable and unconditional,
irrespective of the genuineness, validity, regularity or enforceability of the
Lease or any security given for the Obligations or any circumstance which might
otherwise constitute a legal or equitable discharge of a surety or guarantor,
and Guarantor waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty, and agrees that the obligations of Guarantor hereunder shall not be
affected by any circumstances, whether or not referred to in this Guaranty,
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor. Without limiting the generality of the foregoing, Guarantor agrees
that the occurrence of the following events (or any thereof), whether they occur
with or without notice or consent by Guarantor, will in no way release or impair
any liability or obligation of Guarantor hereunder: (i) Master Lessor, in its
discretion, waives compliance by Master Lessee with any of its Obligations or
covenants under the Lease or waives any default thereunder, or grants any
indulgence with respect to the Lease, (ii) Master Lessor with Master Lessee’s
written agreement modifies, amends or changes any provision of the Lease or the
guaranty of any other guarantor (including, without limitation, any termination
or release of such guaranty), (iii) Master Lessor grants extensions or renewals
of the Lease or the Obligations, (iv) Master Lessor transfers its interest in
the premises covered by the Lease or its rights under this Guaranty, (v) Master
Lessor consents to the assignment by Master Lessee of its rights under the Lease
or consent to the subletting of all or any part of the Premises, (vi) Master
Lessor deals in any respect with Master Lessee and the Obligations, and any
other guarantor and such guaranty, as if this Guaranty were not in effect,
(vii) Master Lessor, in its discretion, waives compliance by any other guarantor
with any of its Obligations or covenants under such other guaranty or waives any
default thereunder, or grants any indulgence with respect to the such guaranty,
(viii) the release or discharge of Master Lessee or any other guarantor in an
creditor’s proceedings, receivership, bankruptcy or other proceeding, (ix) the
impairment, limitation or modification of the liability of Master Lessee or the
estate of Master Lessee in bankruptcy, or of any remedy for the enforcement of
Master Lessee’s liability under the Lease, resulting from the operation of any
present or future provision of the federal Bankruptcy Act or other statute or
from the decision in any court, and (x) the rejection or disaffirmance of the
Lease in any such proceedings. If, as a result of such proceedings, Master
Lessor is forced to refund any payment made by Master Lessee to Master Lessor
because it is found to be a preference or for any other reason, Guarantor hereby
covenants to pay such amount to Master Lessor upon demand.

 

2



--------------------------------------------------------------------------------

All of Master Lessor’s rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative, and no such right
or remedy therein mentioned is intended to be in exclusion of or a waiver of any
of the others. Specifically, the obligation of Guarantor hereunder shall not be
released by Master Lessor’s receipt, application or release of security given
for performance and observance of covenants and conditions required to be
performed and observed by Master Lessee under the Lease.

If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

All references to the singular shall include the plural and vice versa and all
references to any gender shall include the others, wherever appropriate.

As used herein, the term “Master Lessee” shall include any successor or assignee
of Master Lessee, the term “Master Lessor” shall include any successor or
assignee of Master Lessor, and the term “Lease” shall include any amendment,
extension or renewal of the Lease.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THIS
GUARANTY OR THE LEASE OR THE ACTS OR FAILURE TO ACT OF OR BY MASTER LESSOR OR
MASTER LESSOR’S LENDER IN CONNECTION WITH THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR THE LEASE.

THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND MASTER
LESSOR WITH RESPECT TO GUARANTOR’S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY GUARANTOR AND MASTER LESSOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THE GUARANTY, AND

 

3



--------------------------------------------------------------------------------

NO COURSE OF DEALING BETWEEN GUARANTOR AND MASTER LESSOR, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND MASTER
LESSOR.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS AND
THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF
ILLINOIS. GUARANTOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT WITH RESPECT TO THIS GUARANTY MAY BE MAINTAINED IN THE
COURTS OF MCLEAN COUNTY, ILLINOIS OR IN THE U.S. DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS AND GUARANTOR HEREBY CONSENTS TO THE VENUE OF SUCH COURTS.

The terms, covenants, provisions, conditions and obligations contained in this
Guaranty may not be waived, changed, modified, discharged, terminated or
abandoned, except by agreement in writing, signed by Master Lessor’s Lender and
Guarantor.

All notices or other communications to be provided pursuant to this Guaranty
shall be in writing and shall be deemed to be properly served if sent by Federal
Express or similar courier service with overnight delivery, or by professional
messenger service (with receipt therefor) or by certified or registered mail,
return receipt requested, (i) if to Master Lessor’s Lender, American National
Insurance Company, Attn: Mortgage and Real Estate Investment Department, One
Moody Plaza, Galveston, Texas 77550; and (ii) if to Guarantor, at the address
for the Master Lessor under the Lease. All notices or other communications to be
provided pursuant to this Guaranty sent by certified or registered mail, return
receipt requested, first-class postage prepaid shall be deemed effective when
they are mailed, otherwise such notices or other communications shall be
effective upon receipt.

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO MASTER LEASE GUARANTY

TNP SRT CONSTITUTION TRAIL, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

 

GUARANTOR:     Thompson National Properties, LLC,
a Delaware limited liability company       By:   /s/ James Wolford       Name:  
James Wolford       Its:   CFO

 

5